Citation Nr: 0726194	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  94-47 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left forearm, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial compensable rating for scars of 
the left forearm, a one and one quarter inch scar of the 
proximal aspect and a one half inch linear scar of the distal 
aspect.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse, and C.B., M.D.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1958 to February 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied an increased rating for 
residuals of a gunshot wound to the left forearm.

The Board issued a decision in September 1996 decision which 
denied increased rating for residuals of a gunshot wound to 
the left forearm.  The veteran appealed this Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court), and in a March 1998 Order, that Board decision was 
vacated and the case returned to the Board for readjudication 
to consider both old and new rating criteria. 

In September 1998, the Board remanded the case to the RO for 
additional development, and the Board issued a decision in 
February 1999 which again denied increased rating for 
residuals of a gunshot wound to the left forearm.  That 
decision was also appealed to the Court and in a March 2001 
Order, the Court vacated the Board's February 1999 decision 
and remanded the case to the Board for readjudication.  The 
Board remanded the case again to the RO in August 2003 for 
additional development.  

In an October 2003 rating decision, service connection was 
granted for scars of the left forearm, a one and one quarter 
inch scar of the proximal aspect and a one half inch linear 
scar of the distal aspect.  A non-compensable rating was 
assigned effective February 1994.  The veteran disagreed with 
the assigned rating, was issued a statement of the case, and 
perfected his appeal as to that issue.

In March 2004, the Board denied an increased rating for 
residuals of a gunshot wound to the left forearm.  The 
veteran again appealed that issue to the Court.  Pursuant to 
a Joint Motion for Remand, the Court vacated the Board's 
March 2004 decision in a July 2005 Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board obtained an Independent Medical Expert Opinion (IME) 
which was furnished in April 2007.  The IME was requested to 
review the record and furnish an opinion with respect to the 
following questions taking into consideration the medical 
examination reports and medical opinions of record.  

1.  Given the cited location of the through and through 
gunshot wound to the veteran's left forearm and the reported 
disability resulting therefrom, which of the following 
muscle groups are most likely to have sustained permanent 
damage: (a) The flexor muscles of the forearm (only) [those 
which originate primarily from the medial epicondyle of the 
left humerus and whose action is flexion of the wrist, 
fingers, and thumb]; (b) the extensor muscles of the forearm 
(only) [those which originate primarily from the lateral 
epicondyle of the left humerus and whose action is extension 
of the wrist, fingers, and thumb, and adduction of the 
thumb]; (c) the muscles from both the flexor and extensor 
groups; and/or (d) the intrinsic muscles of the left hand.  

To assist the Board most effectively, your response should 
include the following: (1) The basis for determining the 
muscles/muscle group(s) which most likely sustained 
permanent damage; (2) a detailed description of the current 
disability resulting therefrom; and (3) whether or not, 
based on the factual evidence of record, the veteran's 
current left hand disability is due to (a) specific 
muscle/tendon injury(ies) in the forearm; (b) in-service 
injury(ies) to specific hand muscles; and/or (c) the result 
of permanent injury to a nerve in the left upper extremity 
caused by the in-service gunshot wound.

2.  Given the clinical descriptions of the injury(ies) 
associated with the veteran's in-service gunshot wound to 
his left forearm, what is the likelihood (more likely than 
not, as likely as not, or less likely than not) that there 
was permanent injury to a nerve in his left upper extremity, 
including the ulnar nerve?

The IME reviewed the veteran's record.  The IME stated that 
the veteran suffered a gunshot wound to the radial volar 
aspect of the forearm which exited the proximal medial 
epicondylar area on the flexor surface of the forearm.  He 
stated that it appeared that the entrance was distal radial 
forearm flexor side and the exit was proximal medial flexor 
side.  There was 6 inches between both wounds.  From the 
description in the medical records, the veteran's wound 
appeared to stay solely to the flexor surface, was caused by 
a low velocity missile, was not associated with an artery, 
nerve or bone injury, did not become infected, and surgical 
debridement was done.  He indicated that prior to 1989, the 
impairment of muscle capacity was slight.  There was evidence 
of involvement of deep fascia and muscle substance, but the 
IME was not sure what could be categorized as moderate.  
There was slight fatigue and weakness.  The range of motion 
was full in the wrist and elbow.  In 1989, the veteran 
started having other symptoms and there was a definite change 
in his clinical aspects at that time.  It was probably that 
disability level of the muscle moved from slight to moderate.  
The IME noted that based on the veteran's injury, he had 
fibrous replacement in the injured areas of the muscle.  

The IME opined that the muscle involvement seemed to be only 
on the flexor side, only the flexor muscles were involved 
with the penetrating injury.  The IME saw no evidence of any 
extensor involvement.  

In approximately 1989, the veteran started complaining of 
increased weakness and loss of sensation in and around the 
4th and 5th digit and that progressed to what is characterized 
as a clawed 5th digit as recently as 2002.  The symptoms were 
described and the IME noted that it made anatomic sense that 
the ulnar nerve opening which was originally compromised with 
the scar, would create ulnar nerve compression just below the 
elbow.  There was no evidence that would point to the wrist 
as being the source of the problem since the wound was on the 
radial aspect and most ulnar nerve problems occur at the 
elbow and only a few percent occur at the wrist and they are 
usually associated with wrist injuries or mass effects in 
Guyon's canal.  However, in this case, there was no evidence 
of any such mass, injury, or scarring on the ulnar aspect of 
the wrist.  The logical conclusion would be that the ulnar 
nerve was entrapped in its proximal extent due to the fact 
that the scarring in the flexor muscle which had not 
increased since the time of the injury, but had caused some 
compromise on the canal which eventually led to an entrapment 
problem late in the course.  

However, the IME indicated that there was no electromyography 
(EMG) documentation, either fibrillations or sensory action 
potentials or nerve conduction velocities which were reported 
to be abnormal.  The IME indicated that there were reports of 
atrophy of at least certain muscles, which were ulnar 
innervated, but there was no evidence as there should be of 
electrical fibrillation potential in the muscles or 
differences in conduction velocity, either motor or sensory 
of which both seemed to be involved subjectively from a 
clinical standpoint by the evidence of atrophy.  In addition, 
EMG results were negative for cervical spine etiology and an 
EMG should be positive even if it was a radicular component 
from nerve root compression.  It was noted that a 
computerized tomography rued out cervical disc, but a 
magnetic resonance imaging (MRI) would have been a better 
testing mechanism.  

The IME stated that if the EMG was accurate, he thought that 
it was necessary to determine if the EMG was done properly 
and how many were done.  He indicated that if the EMG was not 
positive, there is then no evidence of permanent injury to 
the nerve in the left upper extremity.  He stated that there 
was no actual injury at the time of the gunshot wound and, if 
it cannot be proven that there was an ulnar nerve entrapment 
proximal near the exit wound, which would have to be 
determined by EMG, there is no evidence that indicated that 
the delayed problems that occurred after 1989 were secondary 
to the original injury.  The IME stated that if another EMG 
was done and it was proven that there was entrapment of the 
ulnar nerve proximal, he believed that it would be probable 
that this ulnar nerve entrapment, which would certainly 
explain his symptoms, would be related to the original injury 
with progressive narrowing of the outset for the nerve over 
time exacerbated the original injury.  He opined that without 
that objective evidence, he could not conclude that the 
recent ulnar nerve appearing problems were related to the 
original injury.  

In light of the foregoing and in compliance with VA's duty to 
assist, the Board finds that the veteran should be scheduled 
for EMG testing to determine if the veteran has was 
entrapment of the ulnar nerve proximal as well as an MRI of 
the cervical spine to rule out cervical spine involvement.  

With regard to the veteran's scars of the left forearm, a one 
and one quarter inch scar of the proximal aspect and a one 
half inch linear scar of the distal aspect, since the last VA 
examination, the rating criteria for scars has changed.  
Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that caused 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 
12 square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7801 (2007).  Scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating for area or areas 
of 144 square inches (929 sq. cm.) or greater.  A superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A 
10 percent rating may be assigned for scars which are 
superficial and unstable. An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  A 
10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  Scars may also be rated based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2007).

The veteran should be afforded a VA scar examination which 
reflects findings consistent with the amended rating 
criteria.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  First, VA has a 
duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The veteran was sent VCAA notification in the November 2003 
letter which notified the veteran that his claim of service 
connection for scars had been granted.  The veteran was not 
provided the pertinent information with regard to the 
criteria for the initial grant of service connection for 
scars or the pertinent information regarding rating the 
residuals of a gunshot wound to the left forearm and/or the 
scars.  In addition, all the pertinent VCAA directives were 
not followed.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issues of the ratings for residuals of a 
gunshot wound to the left forearm and scars 
of the left forearm, a one and one quarter 
inch scar of the proximal aspect and a one 
half inch linear scar of the distal aspect.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be scheduled for 
EMG testing to determine if the veteran 
has entrapment of the ulnar nerve 
proximal.  The veteran should also be 
afforded an MRI of the cervical spine to 
rule out cervical spine involvement.  

3.  Schedule the veteran for a VA scar 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  The examiner should be 
provided with a copy of the amended 
criteria for the rating of scars.  The 
examination report should reflect 
findings consistent with the amended 
criteria.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

